Citation Nr: 0930588	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-41 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of several 
joints, to include as secondary to rheumatic fever.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the Veteran's claim.  
During the course of the appeal, the Veteran moved to Ohio; 
original jurisdiction now resides in the Cleveland, Ohio RO.

The procedural history of this case will be discussed below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Veteran filed a claim of entitlement to service 
connection for arthritis in February 2004.  His claim was 
denied in the February 2005 rating decision.  
The Veteran disagreed with this denial and perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in 
October 2005.

In March 2007, the Veteran requested a travel board hearing 
before a Veterans Law Judge.  A March 2007 letter was sent to 
the Veteran to inform him that his travel board hearing had 
been scheduled for April 10, 2007.  The Veteran failed to 
appear for said hearing.  Pursuant to 38 C.F.R. § 20.704(d), 
his hearing request was therefore deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008) [failure to 
appear for a scheduled hearing is treated as withdrawal of 
the request for a travel board hearing].  

In October 2007, the Board issued a decision denying the 
Veteran's claim of entitlement to service connection for 
arthritis, several joints, to include as secondary to 
service-connected rheumatic fever.

A subsequent review of the record demonstrates that the 
Veteran did not receive advance notice of the April 2007 
Board hearing because the March 2007 notification letter was 
sent to an incorrect address.  

Under the provisions of 38 C.F.R. § 20.904(a)(3), the Board 
may vacate an appellate decision on the grounds of denial of 
due process when there was a prejudicial failure to afford 
the appellant a personal hearing.

In this case, the Veteran has been denied due process because 
the Board considered his appeal without receiving testimony 
at his requested hearing.  In an April 2009 letter, the Board 
notified the Veteran of his right to be scheduled for a 
hearing, if he so elected.  The Veteran responded in a letter 
dated in April 2009 that he wished to appear for a 
videoconference hearing at his RO.  Therefore, a remand in 
accordance with 38 C.F.R. § 20.904(a)(3) is warranted.  

Because videoconference hearings are scheduled by the RO [see 
38 C.F.R. 
§§ 20.700(e), 20.704(a) (2008)], the Board must remand the 
case to the RO so that a videoconference hearing may be 
scheduled.  See 38 C.F.R. § 20.703 (2008).

Should the Veteran appear and provide testimony at the 
rescheduled Board hearing, vacatur of the issue decided by 
the Board in its October 2007 hearing would then, and only 
then, be warranted.  See 38 C.F.R. § 20.904(a)(3) (2008) 
[providing that where there was a failure to honor a request 
for a hearing and a hearing was subsequently scheduled, but 
the appellant fails to appear, the decision will not be 
vacated].



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing.  The Veteran 
should be notified of the date, time, 
and place of such hearing by letter 
mailed to his current address of 
record.  A copy of the letter should be 
sent to the Veteran's representative.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




